Exhibit 10.13.1

 

AGREEMENT

 

This Agreement is made as of this 7th day of August, 2006, by and between
Traffic.com, Inc. (the “Company”) and Christopher M. Rothey (the “Executive”).

 

WHEREAS, Executive is currently an at-will employee of the Company, with the
title of Chief Operating Officer;

 

WHEREAS, it is the desire of the Company and in its best interest to provide
Executive with certain assurances concerning his future with the Company, in the
event certain circumstances arise; and

 

WHEREAS, on May 23rd, 2006 the Compensation Committee of the Company’s Board of
Directors approved the principal terms embodied in this Agreement and the
execution of an agreement with the Executive on the terms contained herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Executive hereby agree as
follows:

 


1.             CHANGE IN CONTROL. FOR PURPOSES OF THIS AGREEMENT, THE TERM
“CHANGE IN CONTROL” SHALL MEAN THE CONSUMMATION OF (A) A MERGER, CONSOLIDATION
OR SALE OF THE COMPANY, AS A RESULT OF WHICH THE COMPANY’S SECURITY HOLDERS
(MEASURED AS OF THE DATE IMMEDIATELY PRIOR TO SUCH MERGER, CONSOLIDATION OR
SALE) OWN OR CONTROL LESS THAN FIFTY PERCENT (50%) OF THE TOTAL COMBINED VOTING
POWER OF THE RESULTING ENTITY OF SUCH MERGER, CONSOLIDATION OR SALE; (B) THE
SALE, TRANSFER OR OTHER DISPOSITION OF A MAJORITY OF THE COMPANY’S NON-LIQUID
ASSETS TO AN UNAFFILIATED THIRD PARTY.


 


2.             CAUSE. FOR PURPOSES OF THIS AGREEMENT, THE TERM “CAUSE” SHALL
MEAN: (A) THE EXECUTIVE’S WILLFUL REFUSAL OR FAILURE TO PERFORM A MATERIAL AND
SUBSTANTIAL PART OF HIS OR HER PROFESSIONAL DUTIES, WHICH REFUSAL OR FAILURE IS
NOT CURED WITHIN FIFTEEN (15) DAYS FOLLOWING RECEIPT FROM THE COMPANY OF WRITTEN
NOTICE THEREOF; (B) THE EXECUTIVE’S COMMISSION OF A FELONY, OR OF ANY MATERIAL
ACT OF FRAUD, OR CRIMINAL CONDUCT INVOLVING OR RELATING IN ANY MATERIAL WAY TO
THE COMPANY, (C) THE EXECUTIVE’S WILLFUL VIOLATION OF ANY MATERIAL GOVERNMENTAL
LAW, RULE OR REGULATION OR ANY JUDICIAL RULING, ORDER OR DECREE APPLICABLE TO
THE BUSINESS OF THE COMPANY, IN EACH CASE HAVING A MATERIAL ADVERSE EFFECT ON
THE COMPANY, OR ANY ACT OF WILLFUL MALFEASANCE OR PERSONAL DISHONESTY MATERIALLY
INJURIOUS TO THE COMPANY, OR (D) THE EXECUTIVE’S INTENTIONAL AND MATERIAL BREACH
OF ANY CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION OR SIMILAR AGREEMENT
WITH THE COMPANY.


 


3.             GOOD REASON. FOR PURPOSES OF THIS AGREEMENT, THE TERM “GOOD
REASON” SHALL MEAN (A) THE REMOVAL OF EXECUTIVE’S TITLE; (B) THE DIMINUTION OF
EXECUTIVE’S SALARY, TARGETED BONUS, BENEFITS AND/OR PERQUISITES; (C) ANY
MATERIAL CHANGE IN EXECUTIVE’S DUTIES; AND/OR (D) THE CHANGE IN EXECUTIVE’S
PRINCIPAL PLACE OF EMPLOYMENT TO A FACILITY MORE THAN FIFTY (50) MILES FROM THE
EXECUTIVE’S THEN CURRENT PRINCIPAL PLACE OF EMPLOYMENT. FOR PURPOSES OF
DETERMINING WHETHER GOOD REASON EXISTS WITH RESPECT TO THIS SECTION 3, THE
RELEVANT DATE FOR COMPARING ANY CHANGE SHALL BE THE DATE IMMEDIATELY PRIOR TO
THE EXECUTION OF ANY AGREEMENT, LETTER OF INTENT OR OTHER SIMILAR DOCUMENT
CONCERNING A CHANGE IN CONTROL.

 

--------------------------------------------------------------------------------


 


4.             PRIOR AGREEMENTS. TO THE EXTENT ANY PROVISION IN THIS AGREEMENT
COULD BE READ AS INCONSISTENT WITH ANY PRE-EXISTING AGREEMENT IN ANY WAY, THE
PROVISIONS OF THIS AGREEMENT SHALL CONTROL OVER THAT CERTAIN PRE-EXISTING
AGREEMENT INCLUDING THE AGREEMENT RELATING TO THE EMPLOYMENT OF EXECUTIVE BY THE
COMPANY, DATED MARCH 9, 2000 (THE “EMPLOYMENT AGREEMENT”) AND/OR ANY EXISTING
STOCK OPTION AGREEMENT BETWEEN THE COMPANY AND THE EXECUTIVE. OTHER THAN FOR ANY
SUCH INCONSISTENCY, SUCH PRE-EXISTING AGREEMENTS SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


5.             TRIGGERING EVENTS.

 


A.            IN THE EVENT THAT A CHANGE IN CONTROL OCCURS, REGARDLESS OF OTHER
VESTING PROVISIONS SET FORTH IN THE INSTRUMENTS DETAILING SUCH AWARDS, ALL
OUTSTANDING UNVESTED STOCK OPTIONS, RESTRICTED STOCK, SARS OR OTHER AWARDS MADE
UNDER ANY OF THE COMPANY’S INCENTIVE PLANS (COLLECTIVELY, “UNVESTED AWARDS”)
HELD BY EXECUTIVE AS OF THE DATE OF THE CHANGE IN CONTROL SHALL BE DEEMED TO
BECOME IMMEDIATELY VESTED UPON THE CHANGE IN CONTROL.


 


B.            IN THE EVENT THAT EITHER (A) THE COMPANY OR ITS SUCCESSOR
TERMINATES EXECUTIVE’S EMPLOYMENT, OTHER THAN FOR CAUSE, OR (B) EXECUTIVE
TERMINATES HIS EMPLOYMENT FOR GOOD REASON, AND WITHIN TWO (2) MONTHS FOLLOWING
EITHER SUCH TERMINATION, (C) A CHANGE IN CONTROL OCCURS, UPON THE OCCURRENCE OF
SUCH CHANGE IN CONTROL, THE FOLLOWING SHALL TAKE PLACE:


 

(I)            ALL UNVESTED AWARDS HELD BY EXECUTIVE AS OF THE DATE OF
TERMINATION, SHALL BE DEEMED TO HAVE BECOME VESTED, IRRESPECTIVE OF ANY LAPSE
WHICH WOULD OTHERWISE HAVE BEEN DEEMED TO HAVE OCCURRED UPON THE DATE OF
TERMINATION, AND SHALL THEREAFTER, IN THE CASE OF OPTIONS, SARS OR SIMILAR
AWARDS, BE EXERCISABLE UPON SUCH TERMS AS SHALL CONFORM TO THE TREATMENT OF
OTHER OPTIONS, ETC. IN CONNECTION WITH THE CHANGE IN CONTROL; AND

 

(II)           THE COMPANY OR ITS SUCCESSOR SHALL PAY TO EXECUTIVE A LUMP SUM OF
CASH EQUAL TO THE GREATER OF (X) SIX (6) MONTHS OF EXECUTIVE’S BASE SALARY
CALCULATED AS OF THE DATE OF TERMINATION, OR (Y) SIX (6) MONTHS OF EXECUTIVE’S
BASE SALARY CALCULATED AS OF ANY DATE WITHIN THE ONE (1) MONTH PRIOR TO
EXECUTIVE’S TERMINATION DATE.

 


C.            IN THE EVENT THAT (A) A CHANGE IN CONTROL OCCURS, AND, WITHIN
TWELVE (12) MONTHS FOLLOWING THE DATE OF THE CHANGE IN CONTROL, EITHER (B) THE
COMPANY OR ITS SUCCESSOR TERMINATES EXECUTIVE’S EMPLOYMENT, OTHER THAN FOR
CAUSE, OR (C) EXECUTIVE TERMINATES HIS EMPLOYMENT FOR GOOD REASON, UPON SUCH A
TERMINATION, THE COMPANY OR ITS SUCCESSOR SHALL PAY TO EXECUTIVE A LUMP SUM OF
CASH EQUAL TO THE GREATER OF (X) SIX (6) MONTHS OF EXECUTIVES’ BASE SALARY
CALCULATED AS OF THE DATE OF TERMINATION, OR (Y) SIX (6) MONTHS OF EXECUTIVES’
BASE SALARY CALCULATED AS OF THE DATE OF THE CHANGE IN CONTROL.


 

To the extent that any payments hereunder are subject to the timing rules of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended
(because they are made to “specified employees” in connection with a “separation
from service” as defined therein), then such payments shall be made only within
the timing rules of such statute, by delaying, to the extent thus required, such
payments until six months after the date of separation.

 

2

--------------------------------------------------------------------------------


 


6.             MISCELLANEOUS.


 


6.1.          ASSIGNMENT. THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE
BINDING UPON THE COMPANY’S SUCCESSORS AND ASSIGNS.


 


6.2.          SEVERABILITY/REFORMATION. IN THE EVENT THAT ANY PROVISION OF THIS
AGREEMENT IS DETERMINED TO BE LEGALLY INVALID, THE AFFECTED PROVISION SHALL BE
STRICKEN FROM THE AGREEMENT AND THE REMAINING TERMS OF THE AGREEMENT SHALL BE
ENFORCED SO AS TO GIVE EFFECT TO THE INTENTION OF THE PARTIES TO THE MAXIMUM
EXTENT PRACTICABLE, AND THIS AGREEMENT SHALL BE CONSTRUED AND REFORMED TO THE
MAXIMUM EXTENT PERMITTED BY LAW.


 


6.3.          WAIVER; AMENDMENT. ANY WAIVER BY THE EXECUTIVE OF A BREACH OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY
SUBSEQUENT BREACH OF SUCH PROVISION OR ANY OTHER PROVISION HEREOF. IN ADDITION,
ANY AMENDMENT TO OR MODIFICATION OF THIS AGREEMENT OR ANY WAIVER OF ANY
PROVISION HEREOF MUST BE IN WRITING AND SIGNED BY THE EXECUTIVE AND THE COMPANY.


 


6.4.          NOTICES. ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS PROVIDED
FOR BY THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE EFFECTIVE WHEN DELIVERED
IN PERSON OR FOUR BUSINESS DAYS AFTER BEING DEPOSITED IN THE MAIL OF THE UNITED
STATES, POSTAGE PREPAID, REGISTERED OR CERTIFIED, AND ADDRESSED (A) IN THE CASE
OF EXECUTIVE, TO THE ADDRESS SET FORTH UNDERNEATH HIS SIGNATURE TO THIS
AGREEMENT OR (B) IN THE CASE OF THE COMPANY, TO THE ATTENTION OF THE BOARD OF
DIRECTORS, 851 DUPORTAIL ROAD, WAYNE, PA 19087 AND/OR TO SUCH OTHER ADDRESS AS
EITHER PARTY MAY SPECIFY BY NOTICE TO THE OTHER.


 


6.5.          ENTIRE AGREEMENT. THIS AGREEMENT, THE EMPLOYMENT AGREEMENT, THE
STOCK OPTIONS AGREEMENTS REFERENCED IN SECTION 4 AND THAT CERTAIN INDEMNITY
AGREEMENT DATED MAY 8, 2006 BY AND BETWEEN THE COMPANY AND THE EXECUTIVE
CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE COMPANY AND EXECUTIVE WITH RESPECT
TO THE TERMS AND CONDITIONS OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND
SUPERSEDE AND CANCEL ALL PRIOR COMMUNICATIONS, AGREEMENTS AND UNDERSTANDING,
WRITTEN OR ORAL, BETWEEN EXECUTIVE AND THE COMPANY WITH RESPECT TO THE TERMS AND
CONDITIONS OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.


 


6.6.          COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH
OF WHICH SHALL BE ORIGINAL AND ALL OF WHICH TOGETHER, SHALL CONSTITUTE ONE AND
THE SAME INSTRUMENT.


 


6.7.          GOVERNING LAW. THIS AGREEMENT, THE EMPLOYMENT RELATIONSHIP
CONTEMPLATED HEREIN AND ANY CLAIM ARISING UNDER THIS AGREEMENT OR FROM SUCH
RELATIONSHIP, WHETHER OR NOT ARISING UNDER THIS AGREEMENT, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAWS PROVISIONS
OR RULE THEREOF, AND THIS AGREEMENT SHALL BE DEEMED TO BE PERFORMABLE IN THE
COMMONWEALTH OF PENNSYLVANIA.


 


6.8.          RESOLUTIONS OF DISPUTES. ANY CLAIM ARISING OUT OF OR RELATING TO
ANY RELATIONSHIP BETWEEN EXECUTIVE AND THE COMPANY OR ANY TERMINATION THEREOF,
WHETHER OR NOT ARISING OUT OF OR RELATING TO THIS AGREEMENT, SHALL BE RESOLVED
BY BINDING CONFIDENTIAL ARBITRATION, TO BE HELD IN CHESTER OR PHILADELPHIA
COUNTY, PENNSYLVANIA IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE
AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT. THE ARBITRATION AWARD


 

3

--------------------------------------------------------------------------------


 


SHALL BE FINAL AND BINDING ON THE PARTIES AND ENFORCEABLE BY EITHER PARTY IN A
COURT OF COMPETENT JURISDICTION IN THE COMMONWEALTH OF PENNSYLVANIA. EXCLUSIVE
JURISDICTION OVER ENTRY OF JUDGMENT UPON ARBITRATION AWARD RENDERED SHALL BE ANY
COURT APPROPRIATE SUBJECT MATTER JURISDICTION IN THE COMMONWEALTH OF
PENNSYLVANIA AND THE PARTIES BY THIS AGREEMENT EXPRESSLY SUBJECT THEMSELVES TO
THE PERSONAL JURISDICTION OF SAID COURT FOR THE ENTRY OF ANY SUCH JUDGMENT, FOR
THE RESOLUTION OF ANY DISPUTE, ACTION, OR SUIT ARISING IN CONNECTION WITH THE
ENTRY OF SUCH JUDGMENT OR TO ENFORCE THE AWARD AS STATED IN THE PREVIOUS
SENTENCE. THE PREVAILING PARTY IN ANY SUCH ARBITRATION WILL BE ENTITLED TO
RECEIVE FROM THE OTHER PARTY ITS ATTORNEYS’ FEES AND OTHER COSTS AND EXPENSES
INCURRED BY SUCH PARTY IN CONNECTION WITH THE ARBITRATION IN ADDITION TO ANY
AWARD OR DAMAGE RECOVERY.


 


IN WITNESS WHEREOF, THIS AGREEMENT HAS BEEN EXECUTED BY THE COMPANY, BY ITS DULY
AUTHORIZED REPRESENTATIVE, AND BY EXECUTIVE, AS OF THE DATE FIRST ABOVE WRITTEN.


 

 

 

TRAFFIC.COM, INC.

 

 

 

 

 

By:

/s/ Andrew P. Maunder

 

 

Its

Chief Financial Officer

 

 

 

 

 

 

EXECUTIVE: CHRISTOPHER M. ROTHEY

 

 

 

 

 

/s/ Christopher M. Rothey

 

 

Address:

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------